on rehearing.
Burgess, J.
It is urged that the court overlooked a question decisive of the case, in this, that the court overlooked the proposition of law raised by defendant’s demurrer to the evidence, and did not consider the question of whether the act alleged to be tortious was a misfeasance for which a servant, which the petition alleges defendant was, could be held to answer in damages.
*559In the ease of Osborne v. Morgan, 137 Mass. 1, the facts were that the general superintendent of a manufacturing corporation whose works covered several acres of ground, and in whose employ there were a large number of men including plaintiff, a mechanical fixture consisting of a rail sixteen feet above the ground, on which was a movable truck and chain; the rail was to go from one side of the building to the other. The machine was made too short, so that, at one end, it only came within fourteen inches of the side of the building. The master builder put it up and left it without a stop. After the mill had been running some time, a closet was built under the end of the rail, so that in fact, although it was not designed for this purpose, the truck could not get off of the rail while the closet remained on account of the chain going against it. The day after the closet was made the general superintendent ordered the closet removed so far as it interfered with the movement of the truck; and while the plaintiff, a carpenter in the ■employ of the corporation, was engaged in this work, as directed by the master builder, the truck came off the rail and injured him, and it was held, in an action by him against the general superintendent for the injuries sustained, that even if the defendant was not liable for any negligence in the construction of the building or its appliances, the jury would be warranted in finding that the defendant, who was also an employe, failed in his duty to the plaintiff, in ordering him to move the closet, without ascertaining whether the removal would be attended with danger, and that the ■action could be maintained.
In the case of Rogers v. Overton, 87 Ind. 410, one fellow-servant was injured by being directed by another fellow-servant under whose control he was at the time, to climb upon the elevated end of a bar of iron about *560■which they were at work, and he obeyed; notwithstanding the plaintiff and the defendant were serving the same master did not preclude the former from maintaining an action against the latter for a wrongful or negligent act. A servant may maintain an action against his fellow-servant for injuries received in the master’s service. Hinds v. Harbou, 58 Ind. 121; Hinds v. Overacker, 66 Ind. 547; Griffiths v. Wolfram, 22 Minn. 185; Wharton on Negligence, sec. 245.
In the case of Rogers v. Overton, supra, the court says: “It is settled law that a servant shall not be exposed to unnecessary and unusual danger, and if he is so exposed he may recover for injuries resulting to-him from the wrongdoer who exposed him to peril. It cannot be that a servant shall have no action against his superior who unnecessarily sends him to a place of extraordinary danger, for all sound principles and all wellconsidered laws lead to a different conclusion.”
The petition alleges that Mrs. Spraul was the agent and servant of her husband, a fact which their relations implied. If, therefore, she ordered plaintiff to use a ladder which she knew was unsafe, by reason of which plaintiff was„ injured without fault or negligence on her part, defendant was guilty of a misfeasance for which she and her husband were jointly liable, and the action after .his death survived against -her. Harriman v. Stowe, 57 Mo. 93, and cases cited.
It was for the jury to determine under the evidence and instructions of the court, whether the ladder which occasioned the injury was the one that plaintiff was directed by defendant to use or not, and for that purpose the evidence offered and excluded by the court was admissible.
We think that there was evidence enough to entitle the .plaintiff to the opinion of a jury either on the question of negligence of defendant, as the servant *561and agent of her husband, or as principal, and the case will be reversed and remanded that plaintiff may amend her petition if so inclined.
For these reasons the judgment should, as first ordered, be reversed and remanded.
All of this division concur.